J-A18002-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                            :        PENNSYLVANIA
                                            :
                v.                          :
                                            :
                                            :
 ROBERT LEE BRIMAGE                         :
                                            :
                      Appellant             :   No. 1447 WDA 2021

    Appeal from the Judgment of Sentence Entered November 30, 2021
            In the Court of Common Pleas of Allegheny County
            Criminal Division at No.: CP-02-SA-0000429-2021


BEFORE: STABILE, J., MURRAY, J., and McLAUGHLIN, J.

MEMORANDUM BY STABILE, J.:                   FILED: DECEMBER 14, 2022

         Appellant, Robert Lee Brimage, appeals pro se from the judgment of

sentence imposed in the Court of Common Pleas of Allegheny on November

30, 2021, following his summary conviction for violating Section 1501(a) of

the Vehicle Code (“Code”), 75 Pa.C.S.A. § 1501(a), relating to driving with a

suspended license. Upon review, we affirm.

         The facts and procedural history of the instant appeal are not disputed.

Briefly, after a magisterial district judge found Appellant guilty of, inter alia,

violating Section 1501(a), Appellant filed a summary appeal with the trial

court.    At the de novo hearing held on November 30, 2021, Trooper Codi

Walker testified that, on August 31, 2019, she initiated a traffic stop of

Appellant, after noticing that the registration of the vehicle driven by Appellant

was expired. Upon interacting with Appellant, the trooper further discovered

that Appellant was driving on a suspended driver license.
J-A18002-22



      Appellant took the stand in his own defense. He testified that he was

not aware that the registration was expired and that he “told [the trooper that

his] license was suspended . . . at the time,” N.T., 11/30/21, and that he

received it back in January, presumably 2021. Id.

      At the end of the hearing, the trial court stated that it found Trooper

Walker’s testimony credible and that there was sufficient evidence to support

Appellant’s conviction for violating, inter alia, Section 1501(a) of the Code.

This appeal followed. On December 8, 2021, the trial court directed Appellant

to file a Pa.R.A.P. 1925(b) statement of errors complained of on appeal within

twenty-one days. The trial court cautioned Appellant that failure “to file a

Rule 1925 (b) Statement will result in a waiver of all appellate claims.”

Appellant failed to comply. On January 20, 2022, the trial court issued its

Rule 1925(a) opinion, concluding that Appellant’s failure to file a Rule 1925(b)

statement resulted in waiver of all issues he wished to raise on appeal. We

agree.

      It is well established that the failure to file a court-ordered Rule 1925(b)

statement results in the waiver of all claims on appeal. See Commonwealth

v. Auchmuty, 799 A.2d 823, 825 (Pa. Super. 2002) (holding that a pro se

appellant’s failure to file a court-ordered Rule 1925(b) statement results in

waiver of all issues on appeal); see also Pa.R.A.P. 1925(b)(4)(vii) (“[i]ssues

not included in the Statement and/or not raised in accordance with the

provisions of this paragraph (b)(4) are waived.”).         Thus, we decline to

entertain the merits of this appeal because Appellant has waived all issues.

                                      -2-
J-A18002-22



     Judgment of sentence affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 12/14/2022




                                 -3-